             Case 1:19-cv-08761-ALC Document 23 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
Alfonso Amelio and Carmine Amelio,                                                       Index No. 19-cv-08761-ALC

                                                      Plaintiffs,

                                    -against-

McCabe, Weisberg & Conway, P.C.; Fein Such & Crane, LLP;
Seterus, Inc.; Ocwen Loan Servicing, LLC; OneWest Bank,
N.A.; Quicken Loans, Inc,; Federal National Mortgage
Association; Concrete Properties, LLC; and Sandelands Eyet,
LLP,

                           Defendants.
-------------------------------------------X

                   RULE 7.1 CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant, PHH

Mortgage Corporation s/h/a Ocwen Loan Servicing, LLC, hereby states that PHH

Mortgage Corporation is a wholly owned subsidiary of PHH Corporation.                              Ocwen

Financial Corporation owns 100% of the common stock of PHH Corporation. Ocwen

Financial Corporation is a publicly traded corporation, with no entity owning more than

10% of its stock.

Dated: New York, New York
       November 9, 2020
                                                                      BLANK ROME LLP

                                                               By:     s/Timothy Wm. Salter
                                                                      Timothy W. Salter, Esq.
                                                                      BLANK ROME LLP
                                                                      1271 Avenue of the Americas
                                                                      New York, New York 10020
                                                                      Telephone: (212) 885-5218
                                                                      tsalter@blankrome.com
                                                                      Attorneys for PHH Mortgage Corporation
                                                                      s/h/a Ocwen Loan Servicing, LLC
